26 Ill. App.2d 488 (1960)
168 N.E.2d 805
Gould Coal Company, Appellee,
v.
Excelsior Brewing Company, Appellant, and Horace L.P. Brand and Chicago Title and Trust Company, as Trustee Under Trust Deed Document No. 13379101, Defendants.
Gen. No. 47,894.
Illinois Appellate Court  First District, Third Division.
May 25, 1960.
Rehearing denied September 12, 1960.
Peterson, Lowry, Rall, Barber, and Ross, of Chicago (John R. Porter and Walter P. Steffen, of counsel) for appellant.
Whitty and McGah, of Chicago (William J. McGah and Harry G. Fins, of counsel) for appellee.
(Abstract of Decision.)
Opinion by JUSTICE FRIEND.
Decree reversed and cause remanded with directions.
Not to be published in full.